Case 1:19-cv-19651-RMB-AMD Document 29 Filed 02/24/21 Page 1 of 4 PageID: 121
                                                    [Docket Nos. 16, 17]

                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


  DISCOVERORG DATA, LLC,

                   Plaintiff,
                                           Civil No. 19-19651 (RMB/AMD)
        v.

  GUIDA ADVISORY SERVICES, INC.,           FINAL JUDGMENT AND ORDER
                                           GRANTING PLAINTIFF’S MOTION
                   Defendant.              FOR DEFAULT JUDGMENT
                                           AGAINST DEFENDANT



RENÉE MARIE BUMB, United States District Judge

      This matter comes before the Court on the Motion for Default

Judgment [Docket No. 16] and the Motion to Seal [Docket No. 17]

brought by Plaintiff DiscoverOrg Data, LLC. At Oral Argument on

February 9, 2021, the Court granted, in part, Plaintiff’s Motion

for   Default   Judgment,    with   respect   to   Counts   I   and   II   of

Plaintiff’s     Complaint.    The   Court’s    ruling   was     limited    to

Plaintiff’s requested compensatory damages and attorneys’ fees.

The Court did not rule on Plaintiff’s Motion to Seal [Docket No.

17], on Plaintiff’s request for exemplary damages, or on Counts

III, IV, V, and VI. The Court requested additional submissions

from Plaintiff with respect to the exemplary damages issue.

      On February 22, 2021, Plaintiff dismissed without prejudice

Counts III, IV, V, and VI of its Complaint. [Docket No. 27.]

Therefore, the only remaining issues before the Court are the
Case 1:19-cv-19651-RMB-AMD Document 29 Filed 02/24/21 Page 2 of 4 PageID: 122



exemplary damages issue and the Motion to Seal. On February 23,

2021, Plaintiff submitted two additional declarations to support

its request for exemplary damages. [Docket No. 28.]

        An award of exemplary damages requires the plaintiff to show

“willful and malicious conduct” by the defendant. Plaintiff’s

supplemental declarations, in addition to its arguments made at

oral argument, demonstrate that Defendant’s actions were, in fact,

willful       and   malicious.     To   wit,   Plaintiff   presented     evidence

indicating that Defendant knowingly, intentionally, and without

authorization accessed at least 67,000 records from Plaintiff’s

database by utilizing the login information of one of Plaintiff’s

legitimate customers. [See Docket No. 28-1.] Defendant’s conduct

was willful and malicious insofar as it amounted to an intentional

exploitation of Plaintiff’s trade secrets without authorization

and     for   Defendant’s    own    personal    gain.    Therefore,    given    the

evidence presented by Plaintiff, exemplary damages are appropriate

here, in the amount sought by Plaintiff.

        With respect to its Motion to Seal, Plaintiff sufficiently

describes       each   of   the    requirements    under    Local     Civil    Rule

5.3(c)(3).1 [See Docket No. 17-2.] Therefore, the Court will grant

Plaintiff’s Motion to Seal.


1   Motion to Seal must describe “with particularity”:

        (a) the nature of the materials or proceedings at issue;
        (b) the legitimate private or public interest which warrant the
        relief sought;

                                          2
Case 1:19-cv-19651-RMB-AMD Document 29 Filed 02/24/21 Page 3 of 4 PageID: 123



      In light of the above and in accordance with the findings and

rulings made on the record on February 9, 2021,

      IT IS, this       24th    day of      February   2021, hereby

      ORDERED that Plaintiff’s Motion for Default Judgment [Docket

No. 16] is GRANTED with respect to Counts I and II; and it is

further

      ORDERED that the Motion for Default Judgment is DISMISSED AS

MOOT with respect to Counts III, IV, V, and VI; and it is further

      ORDERED that Plaintiff is entitled to compensatory damages in

the   amount    of   $224,227;     exemplary       damages    in   the     amount   of

$448,454; and attorneys’ fees and costs in the amount of $4,434.74;

and it is further

      ORDERED    that    judgment      is   entered    in    favor   of    Plaintiff

DiscoverOrg     Data,    LLC,    and     against    Defendant      Guida    Advisory

Services, Inc., in the amount of $677,115.74; and it is further

      ORDERED that Plaintiff’s Motion to Seal [Docket No. 17] is

GRANTED; and it is finally




      (c) the clearly defined and serious injury that would result if the
      relief sought is not granted;
      (d) why a less restrictive alternative to the relief sought is not
      available;
      (e) any prior order sealing the same materials in the pending
      action; and
      (f) the identity of any party or nonparty known to be objecting to
      the sealing request.

L. Civ. R. 5.3(c)(3).



                                            3
Case 1:19-cv-19651-RMB-AMD Document 29 Filed 02/24/21 Page 4 of 4 PageID: 124



      ORDERED that the Clerk of the Court shall CLOSE this matter.




                                   RENÉE MARIE BUMB
                                   United States District Judge




                                     4
